FIFTH DIVISION
                          MCFADDEN, C. J.,
      MCMILLIAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 16, 2019




In the Court of Appeals of Georgia
 A19A1531, A19A2119. WINCHELL v. WINCHELL.

      MCMILLIAN, Judge.

      Following a divorce between Mark Winchell (“Father”) and Natalie Winchell

(“Mother”), the Father appeals the child support order and award of attorney fees in

Case No. A19A1531.1 After the trial court ordered him to post an appeal bond, the

Father also appealed that order in Case No. A19A2119. For the reasons that follow,

we affirm in Case No. A19A1531 and dismiss as moot the appeal in Case No.

A19A2119.

      The Father and Mother married on November 3, 2013, and they had a child in

2015. In 2016, the parties separated and the Mother filed for divorce. Following a

three day bench trial, a Final Judgment and Decree of Divorce was entered on

      1
       We granted the Father’s application for discretionary appeal under Court of
Appeals Rule 31 (b) (4), which provides that the Court will grant any “application for
leave to appeal a judgment and decree of divorce” that is final, timely, and
“determined to have possible merit.” Court of Appeals Rule 31 (b) (4).
December 15, 2017.2 The Final Judgment included a Child Support Addendum and

attached Child Support Worksheet, which under OCGA § 19-6-15,3 calculated the

Mother’s income as $3,394.77 per month and the Father’s income as $28,197 per

month. The Final Judgment ordered the Father to pay $1,973 per month in child

support. Although the Child Support Addendum stated that none of the deviations

from the presumptive child support amount as set out in OCGA § 19-6-15 applied in

this case, the trial court ordered under a section entitled “Additional Provisions”:

             (A) The Father shall be responsible for all costs associated with
      the child’s full time attendance at The Sanctuary Child Learning Center.


             (B) The Father shall be responsible for all expenses incurred by
      the child to obtain a private[] school education from first through twelfth
      grade. The costs he shall be responsible for include tuition, books,
      matriculation fees, and other incidental expenses billed by the school.
      His liability under this paragraph shall not exceed the cost required for
      a day student to attend Savannah Christian Preparatory School in
      Savannah, Georgia.


      2
        About a month later, the trial court amended the order to restore the Mother
to her prior last name and to allow the parties to file motions for attorney fees.
      3
        We note that OCGA § 19-6-15 was amended both in 2017 and 2018, effective
July 1 of each of the amendment years. Ga. L. 2017, p. 646, §§ 1-3 – 1-8; Ga. L.
2018, p. 937, §§ 1-1, 1-1A – 1-1C, 1-2 – 1-4, 1-4A. However, our analysis would be
the same under either version of the statute.

                                          2
      Prior to the entry of judgment, the Father, through counsel, and in his testimony

objected generally to the payment of private school expenses. Regarding the

Sanctuary Learning Center expenses, the Father agreed he would continue paying for

the child to go to the daycare center, but requested a “nominal parenting time

deviation to get the child support figure to fifteen hundred” to account for paying the

costs. After entry of Final Judgment, both parties filed timely motions for

reconsideration, and the Mother filed a request for attorney fees under OCGA § 19-6-

2.4 The trial court never ruled on the parties’ motions for reconsideration, but a

hearing was held on the attorney fees’ request, and the trial court subsequently

awarded the Mother $38,971 in fees under OCGA § 19-6-2.

      The Father filed an application for discretionary appeal to this Court, arguing

that the trial court erred by failing to include his obligation to pay daycare expenses

and private school tuition in the child support worksheet and by failing to make the

findings required under OCGA § 19-6-15 (c) (2) (E) to determine that a deviation

from the presumptive amount of child support should apply, and that the trial court

erred by failing to sufficiently consider the financial circumstances of the parties in

      4
        The Father apparently served a motion for new trial on the Mother’s attorney,
but never filed the motion in the trial court. Nevertheless, the Mother filed a response
to the unfiled motion for new trial.

                                           3
awarding the Mother attorney fees under OCGA § 19-6-2. After we granted the

Father’s application, he filed a timely notice of appeal and his appeal was docketed

in this Court as Case No. A19A1531.

      The Mother then filed a motion to set an appeal bond in the trial court, which

the trial court granted, ordering the Father to deposit $97,809 in the registry of the

court. The Father filed a notice of appeal from the trial court’s order, and that appeal

was docketed in this Court as A19A2119. We consolidated these appeals for our

review.

                                 Case No. A19A1531.

      1. We first address the Mother’s contention that the Father waived his right to

appeal any issues related to calculation of child support and the failure to make

required written findings under OCGA § 19-6-15. In McCarthy v. Ashment-

McCarthy, 295 Ga. 231 (758 SE2d 306) (2014), our Supreme Court considered

whether the trial court’s failure to comply with the requirement to make written

findings under OCGA § 19-6-15 can be waived by failing to first raise the issue of

compliance in the trial court. The Court answered that question in the affirmative,

noting that the appellant in McCarthy had filed two post judgment motions in which

the issue of compliance could have been raised – a motion for new trial and a motion

                                           4
for reconsideration from the trial court’s denial of his motion for new trial. Id. at 233

(2).5 In so holding, the Supreme Court specifically disapproved of several of its

previous cases to the extent those cases could be read for the proposition that the

issue of a trial court’s compliance with OCGA § 19-6-15 is never subject to waiver.6

Further, the Court “contrasted” its finding of waiver with previous cases in which the

trial court’s noncompliance with OCGA § 19-6-15 had been brought to the trial

court’s attention in a proper motion prior to filing the notice of appeal, citing

Holloway v. Holloway, 288 Ga. 147, 148-49 (702 SE2d 132) (2010) (failure to make

factual findings raised in motion for new trial); Brogdon v. Brogdon, 290 Ga. 618,

624-25 (5) (b) (723 SE2d 421) (2012) (issue of compliance raised in motion for

reconsideration/modification); and Demmons v. Wilson-Demmons, 293 Ga. 349, 349

      5
        The Court noted that the appellant had also filed a motion to set aside, but
specifically held that the appellant could not have properly raised the issue of the trial
court’s compliance with OCGA § 19-6-15 in that motion, “even if he had chosen to
do so.” See Kuriatnyk v. Kuriatnyk, 286 Ga. 589, 591 (2) (690 SE2d 397) (2010)
(“[A] motion for new trial, but not a motion to set aside, is a proper means by which
the movant can complain of the trial court’s failure to comply with the child support
guidelines contained in OCGA § 19-6-15, including the failure to make findings
required thereby.”); see also OCGA § 9-11-60 (d) (setting out attacks on judgments
that may be made in a motion to set aside).
      6
       Specific cases mentioned by the Court include Eldridge v. Eldridge, 291 Ga.
762 (732 SE2d 411) (2012); Walls v. Walls, 291 Ga. 757 (732 SE2d 407) (2012); and
Turner v. Turner, 285 Ga. 866 (684 SE2d 596) (2009).

                                            5
(745 SE2d 645) (2013) (motion to amend/make additional findings/partial motion for

new trial). McCarthy, 295 Ga. at 233 (2).

       We note that several months after McCarthy was decided, our Supreme Court

refused to find waiver in Wallace v. Wallace, 296 Ga. 307 (766 SE2d 452) (2014),

stating that “unlike the appellant in McCarthy, the [appellant in Wallace] did not file

in the trial court a motion for new trial that did not raise the trial court’s failure to

comply with the findings requirement, and then attempt to raise the issue for this first

time [on appeal].” Id. at 310 (1), n.2. However, about a year later, the Supreme Court

followed McCarthy and found appellant had waived appellate review of the issue of

compliance with OCGA § 19-6-15 by failing to raise it in her motion for new

trial/motion for reconsideration or at the hearing on the motion. McLendon v.

McLendon, 297 Ga. 779, 780 (2) (778 SE2d 213) (2015).

      Thus, reading these cases together, it appears that when the appellant has

chosen to file a motion in the trial court in which the issue of compliance with the fact

finding requirements of OCGA § 19-6-15 could properly have been raised and

brought to the trial court’s attention and fails to do so, that issue is waived on appeal.

But the issue of compliance may be properly raised on appeal for the first time if the

appellant chooses not to file a post-judgment motion in the trial court or files a

                                            6
motion in which the issue could not properly be raised, such as a motion to set aside.

See also OCGA § 5-6-36 (a) (“A motion for new trial need not be filed as a condition

precedent to appeal or consideration of any judgment, ruling, or order in any case;

but, in all cases where a motion for new trial is an available remedy, the party entitled

thereto may elect to file the motion first or appeal directly.”).

      The question then is whether the issue of compliance was waived under the

facts of this case. Although at one point the Father’s attorney purported to file a

motion for new trial and attached a copy of the motion to correspondence with the

Mother’s attorney, prompting the Mother to file a response to the motion, the Father

never actually filed the motion in the trial court.7 However, the Father subsequently

file a “consolidated” motion for reconsideration, but did not raise the issue of

compliance with OCGA § 19-6-15, and the trial court never ruled on the motion. As

our Supreme Court recognized in McCarthy,8 a motion for reconsideration is a proper



      7
       We can glean from the Mother’s response that the Father did not raise the
compliance issue in the unfiled motion for new trial.
      8
         As stated above, in finding waiver, our Supreme Court cited the appellant’s
failure to raise the issue of compliance in either his motion for new trial or motion for
reconsideration, and cited Brogdon, a case in which a motion for
reconsideration/modification had been filed, as an example of when the issue had
been preserved for appellate review by first raising it in the trial court.

                                           7
means by which to raise the trial court’s failure to make the findings required by

OCGA § 19-6-15. Because, the Father has waived appellate review of the issue of the

trial court’s compliance with OCGA § 19-6-15 by raising this failure for the first time

on appeal instead of in his post-trial motion filed in the trial court, we will not address

the issue of whether the trial court complied with OCGA § 19-6-15 in ordering the

Father to pay the child’s private school tuition and the Sanctuary Learning Center

Expenses.

       2. The Father also challenges the trial court’s award of attorney fees to the

Mother under OCGA § 19-6-2, arguing that the trial court improperly relied on

outdated financial information and failed to make sufficient factual findings to

support the award.9




       9
         The Mother also argues that the Father waived his challenge to the attorney
fees award by failing to raise it in the trial court. We will not parse that issue, other
than to note that the Father’s argument, at least in part, challenges the sufficiency of
the evidence to support the award, and this Court has previously recognized that such
a challenge may be properly made for the first time on appeal. See Ford v. Ford, 349
Ga. App. 45, 47 (2) (a) (825 SE2d 449) (2019) (physical precedent only) (citation and
punctuation omitted) (noting generally “issues which have not yet been ruled on by
the trial court may not be raised on appeal” but then finding consideration of the
issues raised on appeal proper after majority characterized appellant’s challenge as
one to sufficiency of the evidence, which may be raised at any time).

                                            8
      “Generally, an award of attorney fees is not available in Georgia unless

authorized by statute or contract.” (Citation and punctuation omitted.) Ward v. Ward,

289 Ga. 250, 251 (2) (710 SE2d 555) (2011). Here, the attorney fees were requested

only under OCGA § 19-6-2, and the trial court’s order clearly reflected that the award

was pursuant to that statute. “OCGA § 19-6-2 authorizes a trial court in a divorce

action to exercise its sound discretion and, after considering the financial

circumstances of the parties, to award attorney fees as necessary to ensure the

effective representation of both parties.” (Citation and punctuation omitted.) Ward,

289 Ga. at 251 (2).

      The Father complains, however, that the trial court improperly considered only

the disparity in the parties’ income, which the trial court noted was “substantial,” and

did not take into account the parties’ overall financial circumstances, as is required

when making an award under OCGA § 19-6-2.

             OCGA § 19-6-2 (a) (1) requires a trial court to consider the
      parties’ ‘financial circumstances’ when awarding attorney fees under
      that statute. While the gross income of the parties is only one of many
      factors that may be considered in evaluating the parties’ respective
      financial resources or circumstances, it is an important one and should
      be based on accurate information.



                                           9
Lutz v. Lutz, 302 Ga. 500, 503 (2) (807 SE2d 336) (2017). The term “financial

circumstances” is not defined in the statute, and there is no statutory limitation on the

type of evidence the trial court may consider when deciding whether to award fees

and in what amount under OCGA § 19-6-2. Jarvis v. Jarvis, 291 Ga. 818, 820 (2)

(733 SE2d 747) (2012).

      Here, the transcript from the hearing shows that neither party presented new

evidence at the hearing, and both parties’ attorneys made arguments based on the

evidence that had been admitted during the divorce proceedings regarding their

clients’ relative financial positions, including their living expenses, real estate, and

other holdings, to bring the trial court up to date on the parties’ current financial

status. That information along with the information concerning the parties’ incomes

was available to the trial court in making the award. The trial court also made a

specific finding concerning how the Father’s conduct had increased the time

necessary to complete discovery and try the issues, which the Mother’s attorney

argued at the hearing required her to fight against a financial “elephant,” negatively

impacting her otherwise limited financial resources. The trial court also made

findings concerning the Father’s ability to resolve his substantial debt.



                                           10
      These findings went to the ultimate purpose of an attorney fee award under

OCGA § 19-6-2, which is to level the financial playing field so that both parties can

afford effective representation based on their relative financial circumstances. See,

e.g., Walton v. Walton, 285 Ga. 706, 708 (3) (681 SE2d 165) (2009) (“The purpose

of allowing attorney fees is to ensure effective representation of both spouses so that

all issues can be fully and fairly resolved.”) (citation and punctuation omitted). Thus,

based on the transcript and the findings made by the trial court in the order awarding

fees, the attorney fee award in this case was not based solely on the parties’ gross

income, and both the financial circumstances and the purpose of the award were

properly considered in making the award. Hoard v. Beveridge, 298 Ga. 728, 731 (2)

(783 SE2d 629) (2016) (award under OCGA § 19-6-2 upheld where record and fee

hearing transcript show that the trial court considered parties’ relative financial

positions); Reid v. Reid, 348 Ga. App. 550, 552-53 (1) (823 SE2d 860) (2019)

(attorney fee award under OCGA § 19-6-2 affirmed where trial court’s order contains

sufficient findings to show that it considered the relative finances of each party); cf.

Amoakuh v. Issaka, 299 Ga. 132, 134 (3) (786 SE2d 678) (2016) (attorney fees order

awarding fees under OCGA § 19-6-2 vacated and remanded where court did not

consider parties’ relative financial circumstances); Moon v. Moon, 277 Ga. 375, 378

                                          11
(6) (589 SE2d 76) (2003) (Supreme Court vacated fee award to the extent it might

have been made under OCGA § 19-6-2 because the only evidence of the parties’

financial circumstances was the gross monthly income of the parties).

      The Father also complains that the information upon which the trial court based

its award was outdated and stale. As to this issue, the record shows that both parties

relied primarily on evidence that had been presented during the divorce proceedings,

and both sides were also allowed to argue the current status of their financial

situation. Further, Thedieck v. Thedieck, 220 Ga. App. 764, 767-68 (3) (470 SE2d

265) (1996) upon which the Father relies, was a contempt case in which the

information concerning the parties’ financial circumstances was over two years old,

and there was no information available to the trial court concerning the father’s

current financial circumstances. Here, the hearing on the attorney fees motion was

held less than eight months after the divorce decree was entered, and, as stated above,

both parties made arguments at the hearing concerning their current financial

circumstances. Accordingly, we find no merit to the argument that the attorney fees

award was improperly based on stale information since both sides appear to recognize

that the evidence had not materially changed.



                                          12
      Lastly, the Father argues that the trial court improperly considered his alleged

conduct in making the award. It is true that “the misconduct of a party in a divorce

proceeding does not provide a basis for awarding attorney fees pursuant to OCGA §

19-6-2. See Johnson v. Johnson, 284 Ga. 366, 368 (3) (667 SE2d 350) (2008).”

Vakharwala v. Vakharwala, 301 Ga. 251, 254 (1) (b) (799 SE2d 797) (2017). But the

trial court’s findings were pertinent to the amount of fees that were incurred, the

financial impact of the litigation, and the ability of the parties to afford effective

representation. Accordingly, we find no abuse of discretion in the attorney fees

award. Hoard, 298 Ga. at 732 (2) (reversal not required even though trial court

discussed procedural history of the litigation and concludes one party unnecessarily

expanded the litigation when nothing suggested these factors played a role in decision

to award fees under OCGA § 19-6-2). The judgment in Case No. A19A1531 is

affirmed.

                                 CASE NO. A19A2119.

      3. In light of the foregoing, the Father’s challenge to the trial court’s order

imposing an appeal bond is moot, and the appeal in Case No. A19A2119 is dismissed




                                         13
for this reason.10 McCann v. McCraine, 228 Ga. 817 (188 SE2d 487) (1972); GOM

Builders, LLC v. Renasant Bank, 328 Ga. App. 796 ( 762 SE2d 622) (2014).

       Judgment affirmed in Case No. A19A1531. Appeal dismissed in Case No.

A19A2119. McFadden, C. J., and Senior Appellate Judge Herbert E. Phipps concur.




      10
         Citing Pruett v. Commercial Bank of Ga., 211 Ga. App. 692 (440 SE2d 85
(1994), the Mother has moved to dismiss the Father’s direct appeal from the order
requiring him to post an appeal bond, arguing that a supersedeas bond is not a final
order which is directly appealable pursuant to OCGA § 5-6-34. However, the Mother
overstates our holding in Pruett, which was to the effect that in that particular case,
matters remained pending in the trial court. Id. at 694. In contrast, our review of the
record in this case shows that a final judgment was entered and that the only matters
that remain pending below are motions for reconsideration which were never ruled
on. “While it is true that a notice of appeal filed during the pendency of a motion for
new trial confers no jurisdiction on this Court, the same rule does not apply to
motions for reconsideration.” (Citation omitted.) Threatt v. Forsyth County, 250 Ga.
App. 838, 844 (2) (552 SE2d 123) (2001). Thus, this appeal is not subject to dismissal
for the reasons urged by the Mother in her motion.

                                          14